Case 18-09243-JJG-11           Doc 387       Filed 05/30/19       EOD 05/30/19 14:45:12            Pg 1 of 12



                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 In re:                                                )
                                                       )
          SCOTTY'S HOLDINGS, LLC,                      )         Case No. 18-09243-JJG-11
                                                       )         (Jointly Administered)
                                                       )
                           Debtor(s).1                 )

                                    CERTIFICATE OF SERVI CE

        I, Victoria X. Tran, depose and say that I am employed by Stretto, the claims, noticing and
balloting agent for the Debtors in the above-captioned cases.

        On May 29, 2019, at my direction and under my supervision, employees of Stretto caused
the following document to be served via first-class mail on the service list attached hereto as
Exhibit A, via facsimile mail on the service list attached hereto as Exhibit B, and via electronic
mail on the service list attached hereto as Exhibit C:

     •    Debtors’ Motion (Second) for Entry of an Order Extending the Time Within Which
          Debtors Must Assume or Reject Certain Unexpired Leases of Nonresidential Real
          Property (Docket No. 382)

        Furthermore, on May 29, 2019, at my direction and under my supervision, employees of
Stretto caused the following documents to be served via first-class mail on the service list attached
hereto as Exhibit D, and via electronic mail on the service list attached hereto as Exhibit E:

     •    Debtors’ Motion (Second) for Entry of an Order Extending the Time Within Which
          Debtors Must Assume or Reject Certain Unexpired Leases of Nonresidential Real
          Property (Docket No. 382)

     •    Notice of Motion (Docket No. 383)

Dated: May 30, 2019                                                 /s/ Victoria X. Tran
                                                                    Victoria X. Tran
                                                                    STRETTO
                                                                    8269 E. 23rd Ave., Suite 275
                                                                    Denver, CO 80238
                                                                    855-812-6112
                                                                    Victoria.Tran@stretto.com

 1
  The Debtors include Scotty's Holdings, LLC, Case No. 18-09243-JJG-11 (the "Lead Case"); A Pots & Pans
 Production, LLC, Case No. 18-09244-JJG-11; Scotty's Thr3e Wise Men Brewing Company, LLC, Case No. 18-
 09245- JJG-11; Scotty's Brewhouse, LLC, Case No. 18-09246-JJG-11; Scotty's Brewhouse Bloomington, LLC, Case
 No. 18-09248-JJG-11; Scotty's Brewhouse West Lafayette, LLC, Case No. 18-09250-JJG-11; Scotty's Indianapolis,
 LLC, Case No. 18-09251-JJG-11; Scotty's Brewhouse Downtown Indianapolis, Case No. 18-09252-JJG-11;
 Scotty's Brewhouse Mishawaka, LLC, Case No. 18-09253-JJG-11; Scotty's Brewhouse Fort Wayne, LLC, Case
 No. 18-09255-JJG-11; Scotty's Brewhouse Carmel, LLC, Case No. 18-09256-JJG-11; Scotty's Brewhouse Butler,
 LLC, Case No. 18-09257- JJG-11; and Scotty's Brewhouse Waco, LLC, Case No. 18-09258-JJG-11.
Case 18-09243-JJG-11   Doc 387   Filed 05/30/19   EOD 05/30/19 14:45:12   Pg 2 of 12




                                 Exhibit A
                               Case 18-09243-JJG-11   Doc 387   Filed 05/30/19        EOD 05/30/19 14:45:12       Pg 3 of 12
                                                                    Exhibit A
                                                            Served Via First-Class Mail

                     NAME                                  ADDRESS 1                                  ADDRESS 2                 CITY     STATE       ZIP
3C MECHANICAL TECHNOLOGIES INC.              538 JANCY ST                                                               ROBINSON        TX       76706
7TH & WALNUT RETAIL, LLC                     1507 SOUTH PIAZZA DRIVE                                                    BLOOMINGTON     IN       47401
AALCO DISTRIBUTING                           909 GRANT AVENUE                                                           FORT WAYNE      IN       46803
APPLE GLEN INVESTORS, LP                     3333 W HAMILTON ROAD                                                       FORT WAYNE      IN       46814
ARAMARK UNIFORM & CAREER APPAREL GRP INC.    AUCA CHICAGO LOCKBOX                           25259 NETWORK PLACE         CHICAGO         IL       60673-1252
ARROW PEST CONTROL, INC.                     PO BOX 515                                                                 PLYMOUTH        IN       46563
ATLAS RESTAURANT SUPPLY                      PO BOX 4075                                                                SOUTH BEND      IN       46634
ATMOS ENERGY                                 PO BOX 790311                                                              ST. LOUIS       MO       63179
BAGAT BROTHERS INC.                          PO BOX 20520                                                               DAYTON          OH       45420-0520
BALTZ ENTERPRISES LLC                        682 SHANNON COURT                                                          NOBLESVILLE     IN       46062
BRINK'S INC.                                 7373 SOLUTIONS CENTER                                                      CHICAGO         IL       60677-7003
BROTHERS PRODUCE OF AUSTIN                   PO BOX 142305                                                              AUSTIN          TX       78714
BULLOCK HEATING & COOLING, INC.              120 S. BROADWAY                                                            ALBANY          IN       47320
                                                                                            BUSINESS OFFICE, 4600
BUTLER UNIVERSITY                            ATTN: AMANDA DOENGES                           SUNSET AVE.                 INDIANAPOLIS    IN       46208
                                                                                            47 S. PENNSYLVANIA ST.,
CARMEL LOFTS, LLC                            ATTN: KARA DRATH                               10TH FLOOR                  INDIANAPOLIS    IN       46204
CEILING PRO OF MIDWEST INDIANA, INC.         1641 EAST 236TH STREET                                                     ARCADIA         IN       46030
CENTRAL RESTAURANT PRODUCTS                  PO BOX 78070                                                               INDIANAPOLIS    IN       46278
CITY OF WACO WATER                           425 FRANKLIN AVE                                                           WACO            TX       76701
CITY OF WEST LAFAYETTE                       C/O CUBE PROPERTY MANAGEMENT                   PO BOX 492                  LAFAYETTE       IN       47901
                                                                                            11500 ALTERRA PKWY,
COMPEAT, INC.                                ATTN: PAULA MAGGIORE                           SUITE 130                   AUSTIN          TX       78758
DELL BUSINESS CREDIT                         PAYMENT PROCESSING CENTER                      PO BOX 5275                 CAROL STREAM    IL       60197
DENISON PARKING, INC.                        121 E. MARYLAND ST.                                                        INDIANAPOLIS    IN       46204
DIRECTV                                      PO BOX 5006                                                                CAROL STREAM    IL       60197
DUE NORTH HOLDINGS, LLC                      17797 N PERIMETER DR                           STE 111                     SCOTTSDALE      AZ       85255-5455
ECOLAB FOOD SAFETY SPECIALTIES, INC.         24198 NETWORK PLACE                                                        CHICAGO         IL       60673
FACILITIES MANAGEMENT, LLC                   8505 ZIONSVILLE ROAD                                                       INDIANAPOLIS    IN       46268
FAIRFIELD INN                                120 SOUTH FAIRFIELD DRIVE                                                  BLOOMINGTON     IN       47404
FIVE STAR DISTRIBUTING, INC.                 4055 PARK 30 DRIVE                                                         COLUMBIA CITY   IN       46725
FORT WAYNE MAD ANTS                          1910 ST JOE CENTER RD                                                      FORT WAYNE      IN       46825
FUN EXPRESS LLC                              PO BOX 14463                                                               DES MOINES      IA       50306
HARRELL-FISH INC.                            2010 FOUNTAIN DRIVE                            PO BOX 1998                 BLOOMINGTON     IN       47402
HOME2 SUITES BY HILTON                       2013 S. NEIL STREET                                                        CHAMPAIGN       IL       61820
HOMEWOOD SUITES BY HILTON                    ATTN: KATHY TARVER                             2501 E. 86TH STREET         INDIANAPOLIS    IN       46240
HOOD BOSS                                    2511 MERELL RD                                                             DALLAS          TX       75229
INDIANA MICHIGAN POWER (AEP)                 PO BOX 371496                                                              PITTSBURGH      PA       15250-7496
INDIANA SECRETARY OF STATE-INBIZ             200 W WASHINGTON ST, ROOM 201                                              INDIANAPOLIS    IN       46204
JEFFERSON PLAZA, LLC                         ATTN: KRISTI CASE                              1 VIRGINIA AVE, SUITE 200   INDIANAPOLIS    IN       46204
JOHNSON CONTROLS SECURITY SOLUTIONS LLC      PO BOX 371967                                                              PITTSBURGH      PA       15250
JUST ENERGY                                  PO BOX 650518                                                              DALLAS          TX       75265
KATZ, SAPPER & MILLER, LLP                   DEPT. 225                                      PO BOX 7096                 INDIANAPOLIS    IN       46206-7096
KOLORTECH LIGHTING LLC                       PO BOX 68                                                                  SHERIDAN        IN       46069


                                                         In re: Scotty's Holdings, LLC, et al.
                                                                 Case No. 18-09243
                             Case 18-09243-JJG-11   Doc 387   Filed 05/30/19        EOD 05/30/19 14:45:12     Pg 4 of 12
                                                                  Exhibit A
                                                          Served Via First-Class Mail

                    NAME                                 ADDRESS 1                               ADDRESS 2                 CITY         STATE       ZIP
LATHAM & WATKINS LLP                       PO BOX 7247-8181                                                         PHILADELPHIA       PA       19170
MID AMERICA BEVERAGE INC.                  2755 COMMERCE DRIVE                            PO BOX 2856               KOKOMO             IN       46904-2856
MILES PRINTING CORPORATION                 PO BOX 6069, DEPT. 98                                                    INDIANAPOLIS       IN       46206
MONARCH BEVERAGE CO, INC.                  9347 E. PENDLETON PIKE                                                   INDIANAPOLIS       IN       46236
MOORE SUMMIT, LLC                          ATTN: MATTHEW MOORE                            14259 SHORELINE DRIVE     GRANGER            IN       46530
NAVITAS CREDIT CORP                        PO BOX 935204                                                            ATLANTA            GA       31193-5204
                                                                                          ATTN: COREY TAYLOR, PO
NCR CORPORATION                            RADIANT SYSTEMS, INC.                          BOX 198755                ATLANTA            GA       30384
NELBUD SERVICES GROUP INC.                 51 KOWEBA LANE                                                           INDIANAPOLIS       IN       46201
NETWORK PROPERTY SERVICES - BSU HOUSES     C/O WILSON CROUSE GROUP, LLC                   1701 W. UNIVERSITY AVE.   MUNCIE             IN       47303-3520
NIPSCO                                     PO BOX 13007                                                             MERRILLVILLE       IN       46411
PRECEDENT COUNTRYSIDE ACQUISITIONS LLC     PRECEDENT COUNTRYSIDE ACQ (B77)                PO BOX 781029             PHILADELPHIA       PA       19178
PYE BARKER FIRE & SAFETY LLC               6701 IMPERIAL DRIVE                                                      WACO               TX       76712
RELIABLE WATER SERVICES, LLC               PO BOX 8830                                                              CAROL STREAM       IL       60197
REPUBLIC NATIONAL DISTRIB. CO LLC          4901 SAVARESE CIRCLE NORTH                                               TAMPA              FL       33634
RESCO RESTAURANT EQUIPMENT SERVICE CO.     PO BOX 1133                                                              HEWITT             TX       76643
RETAIL CENTER AT PRECEDENT PARK, LP        12220 N. MERIDIAN ST., SUITE 155                                         CARMEL             IN       46032
SHARE OUR STRENGTH-NO KID HUNGRY           PO BOX 759242                                                            BALTIMORE          MD       21275
SMART CARE EQUIPMENT SOLUTIONS             EEC ACQUISITION LLC                            PO BOX 74008980           CHICAGO            IL       60674
SOUTHERN GLAZER'S OF IN, INC.              PO BOX 864860                                                            ORLANDO            FL       32886
THE HUNTINGTON NATIONAL BANK               PO BOX 182232, NC1W32                                                    COLUMBUS           OH       43218
THE WASSERSTROM COMPANY                    PO BOX 182056                                                            COLUMBUS           OH       43218
UNITED BEVERAGE CO., INC.                  840 UNITED DRIVE                                                         SOUTH BEND         IN       46601
UPTIME MECHANICAL                          6829 EMERALD BAY LANE                                                    INDIANAPOLIS       IN       46237
US FOODS, INC.                             PO BOX 78000                                   DEPT. #78792              DETROIT            MI       48278
VECTREN ENERGY DELIVERY                    PO BOX 6248                                                              INDIANAPOLIS       IN       46206
VIRTUSA CORPORATION                        25512 NETWORK PLACE                                                      CHICAGO            IL       60673
WABASH LANDING II, LLC                     C/O SHEEHAN PROPERTY MANAGEMENT                6440 WESTFIELD BLVD.      INDIANAPOLIS       IN       46220
WEBER OFFICE EQUIPMENT, INC.               2708 N WALNUT ST                                                         MUNCIE             IN       47303-1983
ZGROWTH PARTNERS LLC                       42490 GARFIELD ROAD, SUITE 202                                           CLINTON TOWNSHIP   MI       48038
ZINK DISTRIBUTING COMPANY, LLC             3150 SHELBY STREET                                                       INDIANAPOLIS       IN       46227




                                                       In re: Scotty's Holdings, LLC, et al.
                                                               Case No. 18-09243
Case 18-09243-JJG-11   Doc 387   Filed 05/30/19   EOD 05/30/19 14:45:12   Pg 5 of 12




                                 Exhibit B
         Case 18-09243-JJG-11   Doc 387    Filed 05/30/19        EOD 05/30/19 14:45:12     Pg 6 of 12
                                               Exhibit B
                                           Served Via Facsimile

                   NAME                             ADDRESS 1                   ADDRESS 2             FAX
BEST BEERS INC.                           1100 SOUTH STRONG DRIVE                                812-332-6818
C&T DESIGN & EQUIPMENT COMPANY, INC.      ATTN: CHRIS MONACKO               2750 TOBEY DRIVE     317-899-8753
CENTERLINE MECHANICAL CONTRACTING INC.    1717 COMMERCE DRIVE                                    574-233-6525
DEATON'S MECHANICAL CO., INC.             1435 BROOKVILLE WAY               SUITE J              317-357-5770
DELCO PIZZA PRODUCTS INC.                 4850 W. 78TH STREET                                    317-870-7803
FLAHERTY & O'HARA PC                      610 SMITHFIELD STREET             STE 300              412-456-2019
FUERBRINGER LANDSCAPING & DESIGN INC.     22530 BRICK ROAD                                       574-271-2861
GET FRESH PRODUCE                         1441 BREWSTER CREEK BLVD                               630-665-3391
HUTSON & SONS BOILER & WELDING, INC.      5 WEST EPLER AVE                  PO BOX 17265         317-786-3431
MISTER ICE                                7954 EAST 88TH ST.                                     317-578-0750
NORTH MECHANICAL SERVICES, INC.           2627 N. EMERSON AVE.                                   317-610-2638
PEPSI COLA - HOOSIER REFRESHMENT CORP.    1031 N. THIRD ST.                 PO BOX 449           574-722-5185
UNIVERSAL LINEN SERVICE                   ATTN: ERIC SCHAMP                 1807 COMMERCE RD     502-635-8796
WASTE COST SOLUTIONS, INC.                131 NW 43RD STREET                                     561-417-9684
                                                                            1301 E. DOUGLAS
WSBT RADIO GROUP                          ATTN: GRACE LUPPI                 ROAD STE 110         574-239-4231




                                    In re: Scotty's Holdings, LLC, et al.
                                            Case No. 18-09243
Case 18-09243-JJG-11   Doc 387   Filed 05/30/19   EOD 05/30/19 14:45:12   Pg 7 of 12




                                 Exhibit C
                        Case 18-09243-JJG-11    Doc 387     Filed 05/30/19        EOD 05/30/19 14:45:12   Pg 8 of 12
                                                                Exhibit C
                                                         Served Via Electronic Mail

                     NAME                               ADDRESS 1                                               EMAIL
A CLOSER LOOK LLC                                                                        SHANNON.GAY@A-CLOSER-LOOK.COM
AV DESIGNERS, INC.                        ATTN: TAMMY CARLTON                            ACCOUNTING@AVDESIGNERS.COM
BRENNECO, INC.                                                                           RUSTY@BRENNECO.COM
BRIDG, INC.                                                                              ACCOUNTING@BRIDG.COM
CAMPUS CORNER, LLC                        ATTN: DEB WISE                                 DLWISE1950@GMAIL.COM
COMMERCIAL SERVICE OF BLOOMINGTON, INC.                                                  INFO@COMMERCIALSERVICE.COM
CT CORPORATION                            ATTN: VANESSA LAWRENCE                         CLS-SMBREPRESENTATIONTEAM@WALTERSKLUWER.COM
EHS HOSPITALITY GROUP                                                                    BHIRT@EHSHOSPITALITY.COM
ENTERPRISE PLUMBING, INC.                                                                CONTACT@ENTERPRISEPLUMBINGINC.COM
ENVIRO-MASTER SERVICES                                                                   AR@ENVIRO-MASTER.COM
GENERAL PARTS LLC                                                                        CONNIEB@GENERALPARTS.COM
GOOLDY & SONS, INC.                                                                      GOOLDYS@COMCAST.NET
HART PROPERTIES V, LTD.                   ATTN: LISA KISS                                LISA@NOBLEP.COM
ICU SERVICE COMPANY                                                                      ACCOUNTING@ICUMECHANICAL.COM
INDIANAPOLIS COLTS INC.                   ATTN: DANIEL C. EMERSON                        DAN.EMERSON@COLTS.NFL.NET
MCDANIEL YARDSCAPER INC.                                                                 MCLEAVELIN@MCDANIELYARDSCAPER.COM
MISHAWAKA UTILITIES                                                                      JGARD@MISHAWAKA.IN.GOV
MOWERY                                                                                   CHIP@MAKEITMOWERY.COM
MUNCIE SANITARY DISTRICT                                                                 BILLING@MUNCIESANITARY.ORG
NIEZGODSKI PLUMBING, INC.                                                                NIEZPLUM@COMCAST.NET
OHIO / INDIANA WINDOW CLEANING, INC.                                                     AR@OWCGROUP.COM
PACERS BASKETBALL LLC                                                                    MLOWSTETTER@PACERS.COM
PELTZ SERVICES, INC.                                                                     INFO@PELTZSERVICES.COM
PROPHECY MEDIA GROUP                      ATTN: CYNTHIA LOPEZ                            CLOPEZ@RADIOWACO.COM
REMOTE BEER SYSTEMS, LLC                                                                 SCHAUNBEER@GMAIL.COM
RESTAURANT TECHNOLOGIES, INC.                                                            CUSTOMERCARE@RTI-INC.COM
RICKER & RICKER PLLC                      ATTN: KEITH RICKER                             KEITH@CRICKERLAW.COM
RIGHT ON INTERACTIVE LLC                  ATTN: TOM LONG                                 ACCOUNTING@RIGHTONINTERACTIVE.COM
S.C. PRYOR, INC. DBA PRYOR SAFE & LOCK                                                   PRYORDISPATCH@ATT.NET
                                          C/O CRESSY & EVERETT MANAGEMENT,
SCOTTY'S MAIN STREET, LLC                 ATTN: GEORGE CRESSY                            GCRESSY@CRESSY.COM
STAPLES BUSINESS ADVANTAGE                                                               ARQUESTIONS@STAPLES.COM
STARLIGHT DISTRIBUTION, LLC                                                              EADS@STARLIGHTDISTRIBUTION.COM
SUTTON-GARTEN CO.                                                                        WELD@SUTTONGARTEN.COM
TALENTREEF, INC.                                                                         ACCOUNTING@TALENTREEF.COM
TURNER COMMERCIAL REFRIGERATION INC.                                                     INFO@ICESPECIALIST.COM
YOUNG PLUMBING & MECHANICAL, INC.                                                        PLYOUNGN2@GMAIL.COM




                                                     In re: Scotty's Holdings, LLC, et al.
                                                             Case No. 18-09243
Case 18-09243-JJG-11   Doc 387   Filed 05/30/19   EOD 05/30/19 14:45:12   Pg 9 of 12




                                 Exhibit D
                  Case 18-09243-JJG-11    Doc 387     Filed 05/30/19       EOD 05/30/19 14:45:12    Pg 10 of 12
                                                          Exhibit D
                                                    Served Via First-Class Mail

      NAME             ADDRESS 1              ADDRESS 2                       ADDRESS 3                 CITY         STATE    ZIP
                  C/O FAEGRE BAKER                                    300 N. MERIDIAN ST, STE
BUTLER UNIVERSITY DANIELS LLP         ATTN: MARK C. SAUSSER           2700                      INDIANAPOLIS         IN      46204
NOBLE NET LEASE                                                       4280 PROFESSIONAL
INVESTMENT, LLC   ATTN: NEIL C. EFRON EXECUTIVE VICE PRESIDENT        CENTER DR, SUITE 100      PALM BEACH GARDENS   FL      33410




                                               In re: Scotty's Holdings, LLC, et al.
                                                       Case No. 18-09243
Case 18-09243-JJG-11   Doc 387   Filed 05/30/19   EOD 05/30/19 14:45:12   Pg 11 of 12




                                 Exhibit E
    Case 18-09243-JJG-11    Doc 387     Filed 05/30/19       EOD 05/30/19 14:45:12    Pg 12 of 12
                                            Exhibit E
                                      Served Via Electronic Mail

      NAME             ADDRESS 1             ADDRESS 2                              EMAIL
                  C/O FAEGRE BAKER
BUTLER UNIVERSITY DANIELS LLP         ATTN: MARK C. SAUSSER              MARK.SAUSSER@FAEGREBD.COM
NOBLE NET LEASE
INVESTMENT, LLC   ATTN: NEIL C. EFRON                                    NEFRON@NOBLEP.COM




                                 In re: Scotty's Holdings, LLC, et al.
                                         Case No. 18-09243
